                                                                      FILED
                                                           CLERK, U.S. DISTRICT COURT
 1

 2                                                              ,lI1N .~2 2~?n
 3                                                        EASTRN DIVISION(fin BYLDEOUTIY

 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                  Case No.: SACR08-00254-JVS
11
                        Plaintiff,                ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
           v.                                     PROCEEDINGS
13 ALVARO RANGEL-MONIES,                           FED. R. CRIM.P. 32.1(a)(6); 18
                                                    .S.C. § 3143(a)(1))
14
                        Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violations) ofthe terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X) The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (X) information in the Pretrial Services Report and Recommendation
26           (X) information in the violation petition and reports)
27           () the defendant's nonobjection to detention at this time
28           (X) other: Immigration status; Insufficient bail resources


                                              1
 1                  and/ or
 2 B.(X) The defendant has not met his/her burden of establishing by clear and
 ~~           convincing evidence that he/she is not likely to pose a danger to the
 4            safety of any other person or the community if released under 18 U.S.C.
 5            § 3142(b)or (c). This finding is based on the following:
 6           (X) information in the Pretrial Services Report and Recommendation
 7           (X) information in the violation petition and reports)
 8           () the defendant's nonobjection to detention at this time
 9           () other:
10
11    IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
                                                                           ..
13                                                              ~4~`
14 Dated: January 2, 2020
15                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
